Citation Nr: 0423859	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  99-21 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a claimed right arm 
disorder.  

2.  Entitlement to service connection for a claimed neck 
disorder.  



REPRESENTATION

Appellant represented by:	Richard V. Chisholm, Attorney



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from August 1942 to 
September 1943.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision.  

In an October 2002 decision, the Board denied the veteran's 
claims of service connection for disorders of the right arm 
and neck.  The veteran subsequently appealed this case to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, the Court).  

While that case was pending at the Court, the veteran's 
attorney and the VA Office of the General Counsel filed a 
Joint Motion to vacate the Board's decision and to remand the 
claims for readjudication.  

In a February 2004 Order, the Court granted the Joint Motion, 
vacating the October 2002 decision and remanding the claims 
to the Board for readjudication.  

The case was subsequently returned to the Board for further 
appellate review, consistent with the Order of the Court and 
the Joint Motion.  

These matters are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

In October 2002, the Board also determined that it was 
necessary to undertake additional development with respect to 
the claim of entitlement to service connection for a right 
shoulder disability, pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 
19.9(a)(2)).  

Shortly thereafter, on May 1, 2003, the United States Court 
of Appeals for the Federal Circuit ("Federal Circuit") 
invalidated 38 C.F.R. § 19.9(a)(2), in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) (hereinafter "DAV").  As a result, the Board 
determined that it could no longer directly undertake 
evidentiary development with respect to veteran's claim.  

Accordingly, this claim was remanded to the RO in December 
2003.  The Board notes that this issue remains pending at the 
RO and is not currently before the Board.  



REMAND

As noted in the Introduction, in the October 2002 decision, 
the Board denied the veteran's claims of service connection 
for disorders of the right arm and neck.  

In that decision, the Board essentially concluded that the 
evidence did not show that the veteran had current disability 
of the neck or right arm due to disease or injury that was 
incurred in or aggravated by service.  

However, in the February 2004 motion, the veteran's attorney 
and the VA Office of General Counsel asserted that the Board 
had failed to fully comply with VA's duty to assist the 
veteran in the development of his claim.  

In particular, it was found that the Board should have 
ensured that all records pertaining to the veteran were 
obtained from the Social Security Administration.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Baker v. 
West, 11, Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).

In accordance with this directive, the Board concludes that a 
remand of this case to the RO is necessary in order to ensure 
that all available records pertaining to the veteran are 
obtained from the Social Security Administration.  

Furthermore, the record reflects that, in July 2004, the 
veteran's attorney submitted medical records directly to the 
Board in support of the veteran's claim.  This report was not 
accompanied by a waiver of initial consideration by the 
agency of original jurisdiction.  Therefore, the Board 
concludes that a remand is also necessary so that this 
evidence can be considered by the RO in the first instance.  

Accordingly, this case is remanded for the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with all pertinent judicial 
precedents and legislative enactments.  
The RO is also free to undertake any 
additional evidentiary development deemed 
necessary.  

2.  The RO should take appropriate steps 
in order to contact the Social Security 
Administration and request that it 
provide a copy of any decision it may 
have made regarding the veteran's claim 
for Social Security Benefits, along with 
copies of the medical records upon which 
that decision was based.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record, to include any evidence received 
since the June 2002 Supplemental 
Statement of the Case (SSOC).  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished an SSOC and given the 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


